Citation Nr: 9906151	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  96-25 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant, H. S., and E. S.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION
 
The veteran had active service from September 1940 to August 
1945.  The veteran died in January 1996.  The appellant is 
the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for the cause of the veteran's death.  


REMAND

The appellant in a VA Form 9, dated in June 1996, requested 
hearing before a member of the Board sitting at the RO.  In 
January 1999, the Board requested the representative to 
clarify whether the appellant still desired a hearing before 
a member of the Board at the RO.  The representative was 
informed that if a response was not received within 30 days, 
it would be assumed that she still wanted this hearing, and 
the necessary arrangements would be undertaken.  No response 
was received.

Accordingly, in order to ensure the appellant's right of due 
process, the case is REMANDED for the following actions:

The RO should schedule the appellant for 
a hearing to be held at the RO before a 
member of the Board pursuant to 38 C.F.R. 
§ 20.704 (1998).

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of the case.  
The appellant need take no action until notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
